Citation Nr: 1629610	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  04-38 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to July 1959, and from October 1960 to October 1968, with additional Reserve service.  He died in March 2004.  The appellant is the Veteran's surviving spouse.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision, by the Cleveland, Ohio, Regional Office (RO).  

In September 2008, the appellant testified at a hearing before a Veterans Law Judge sitting at the RO; a transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is currently unavailable to participate in a decision on the appeal.  The appellant was notified of this fact in a February 2016 letter and offered the opportunity to attend another Board hearing.  In a March 2016 response, the appellant and her representative stated that she did not wish to attend another hearing.  Therefore, the Board will proceed to adjudicate the appeal. 

In a February 2010 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated in April 2010, granted a Joint Motion for Remand (Joint Motion) and remanded the case for further readjudication and disposition consistent with the Joint Motion and the Court's Order. 

The Board denied the claim in March 2015 decision.  The appellant appealed the Board's decision to the Court.  In December 2015, based on a Joint Motion, the Court issued an Order and remanded the case to the Board.


FINDINGS OF FACT

1. The Veteran died in March 2004, at the age of 65.  The immediate cause of death was reported as prostate cancer.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed. 
 
 2.  The Veteran served at the Royal Thai Air Force Base (RTAFB) in Korat, Thailand, from November 1966 to November 1967.

3.  There is credible evidence that the Veteran's duties placed him at, or near, the perimeter of the Korat RTAFB during active military service.

4.  The Veteran was exposed to herbicides during active service and the immediate cause of his death, prostate cancer, is presumed to have been caused by such exposure.
 

CONCLUSION OF LAW

The cause of the Veteran's death, prostate cancer was related to exposure to herbicides during active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for the cause of a Veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  Prostate cancer is listed as a disease associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e). 

The appellant claimed that the Veteran was exposed to herbicides while stationed in Thailand.  VA determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  The designated Thailand bases were the RTAFB of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  M21-1MR.  

The record indicates that the Veteran served on active duty from May 1956 to July 1959 and from October 1960 to October 1968.  Service personnel records reflect that he served in Okinawa and Thailand; the records also show that the Veteran's military specialty was a weapons control systems technician.  He was awarded the National Defense Service Medal, the Air Force Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal. 

The record reflects that the Veteran died in March 2004, at the age of 65.  A certificate of death, dated in March 2004, listed the immediate cause of death as prostate cancer.  No other significant condition contributing to death was reported on the death certificate.  No autopsy was performed.  At the time of the Veteran's death, service connection was in effect for tinnitus, rated as 10 percent disabling, and bilateral hearing loss, assigned a noncompensable evaluation. 

The appellant seeks service connection for the cause of the Veteran's death as a result of the Veteran's death from prostate cancer.  The record reflects that the Veteran served a tour of duty in Thailand from November 1966 to November 1967.  The appellant and her representative have asserted that the Veteran's duties placed him near the perimeter of the RTAFB.  In a November 2003 statement, the Veteran stated that he worked on combat jets in Thailand in direct support of Vietnam.  A November 1967 performance evaluation indicated that as a Weapons Control System Technician, the Veteran:

Identifies and isolates Weapons Control System malfunctions.  Repairs, calibrates, and harmonizes the Lead Computing Sight, Toss Bomb Computer, and R-14A Radar System utilizing appropriate test equipment and technical publications.  Plans and schedules work assignments and evaluates work accomplished.  Maintains records, reports, and forms.  Supervises Weapons Control Systems personnel.

The record noted that "On numerous occasions he assumed the duties of Flight Chief and has accomplished all tasks in an outstanding manner."  A May 1967 report noted the Veteran had "performed duties as team chief, flight chief, and on occasions shift chief."  Performance evaluations for the Veteran indicate he repaired external and internal weapons systems on military aircrafts.  The appellant's representative submitted information regarding the duties required of a Weapons Control Systems Technician, like the Veteran.  The evidence indicated duties included repair of system components such as computers, amplifiers, optics, all radar components, gear box mounts, and launchers, using field tests.  Given the need to service and field test external components like launcher systems or radar components, the representative asserted that it was likely that these field tests were conducted outside in open areas.  The Veteran's wing, the 388th Tactical Fighter Wing, had maintenance buildings on the right and left operations flight aprons.  A map of the Korat RTAFB indicates that the flight line and aircraft hangers were near the perimeter of the base.  The headquarters building for the Veteran's wing was also located near the base perimeter.  

In a November 2014 medical opinion, M.K., M.D., indicated that he had reviewed the Veteran's claims folder.  Dr. K. noted that the Veteran had served at Korat RTAFB, which was identified by VA as among the facilities where those who served near the base perimeter or provided perimeter security are identified as being at risk of exposure.  Dr. K. further noted that the Veteran also experienced exposure to Malathion during his service in Thailand; and, exposure to pesticides has been linked to prostate cancer risk.  In light of these findings, Dr. K. observed that, the Veteran was likely to be within the 500-meter herbicide activity zone near the Korat RTAFB perimeter for much of his service.  Dr. K. noted that a 1971 Department of the Army filed manual stipulated that 500 meters is the range of vegetation toxicity and activity distribution of sprayed herbicides.  Dr. K. also noted that the Veteran was stationed at Korat within the half-life period of Malathion, a pesticide deployed in Thailand just prior to his service.  He noted that the Veteran had likely service-connected exposures to two sources of carcinogens, both of which are linked to aggressive prostate cancer, from which he died.  Therefore, Dr. K. concluded that it was "as likely as not" that the Veteran's herbicide exposure and pesticide exposures, or the combination of both caused or contributed to his risk of aggressive prostate cancer. 

Based on the evidence of record regarding the Veteran's duties and circumstances of his service and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran likely had regular duty near the perimeter of the Korat RTAFB.  Therefore, the Board finds that the Veteran was exposed to herbicides during his service at Korat RTAFB.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran died of prostate cancer, which is presumed to have been caused by his conceded herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Therefore, the Board concludes that entitlement to service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


